Case: 17-50456      Document: 00514273716         Page: 1    Date Filed: 12/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 17-50456
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                         December 14, 2017
                                                                              Lyle W. Cayce
JEFF W. COX,                                                                       Clerk


              Plaintiff - Appellant

v.

FULL SERVICE AUTO PARTS, INCORPORATED,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:16-CV-678


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed because the record will not
support a claim for relief.         The Plaintiff brought a lawsuit against the
Defendant in 2013, claiming discrimination of age and disability and because
of retaliation for exercising his rights under the Family and Medical Leave Act,




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50456    Document: 00514273716      Page: 2   Date Filed: 12/14/2017



                                  No. 17-50456
he suffered a demotion in employment without receiving reasonable
accommodation.
      Plaintiff testified that he had suffered a heart attack in 2012 and
admitted that he had been completely unable to work and would never be able
to work in any capacity. Summary Judgment was entered against Plaintiff on
July 9, 2015. Plaintiff did not appeal but this new lawsuit was filed the
following year alleging the very same legal claims. His distinction is that the
first claim was about a demotion and now it is about his removal from
employment rolls by Defendant in 2015.
      With his own testimony and the claims rejected by the prior judgment,
he has no legal claim standing.
      AFFIRMED.




                                       2